EXHIBIT 10.93


PROMISSORY NOTE




$200,000
Orange County, California

March 24, 2011


FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada
corporation  (referred to herein as the “Borrower” or “Company”), hereby
unconditionally promises to pay to the order of Mr. Greggory S. Haugen, its
endorsees, successors and assigns (the “Holder” or “Lender”), in lawful money of
the United States, the principal sum of Two Hundred Thousand Dollars ($200,000).
 
1.      Terms of Repayment and Conversion.  Principal of and interest on this
Note shall be due in twelve (12) months from date of receiving the funds.
 
a.           Upon the execution and delivery of this Note, the Holder shall
disburse to the Borrower the sum of $200,000, which is the principal amount. All
amounts outstanding under this Note shall mature and become due and payable in
full on March 23, 2012 (the "Maturity Date"), subject to any prior payment
required by this Note.  This Note may not be prepaid in whole or in part at any
time.
 
b.           At any time and from time to time this Note shall be convertible,
in whole or in part, into shares of the Company’s Common Stock (“Conversion
Shares”) at the option of the Holder.  The Holder shall effect conversions by
delivering written notice to the Company specifying therein the principal amount
of this Note to be converted.  The number of Conversion Shares issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note to be converted plus any
accrued but unpaid interest thereon, by (y) the Conversion Price, where the
“Conversion Price” shall equal $0.20. The Conversion Price shall be
appropriately and equitably adjusted following any stock splits, stock
dividends, spin-offs, distributions and similar events.  The Conversion Shares
shall be duly and validly issued, fully paid and non-assessable and, following
the applicable Rule 144 holding period, freely tradable.  The Holder shall
receive the stock certificate(s) within five (5) business days following the
date of conversion.  See Exhibit A.


2.      Interest Rate.  This Note shall accrue interest on the principal from
the date of this Note until paid or converted at a rate of ten percent (10%) per
annum (the “Interest Rate”).  All payments hereunder are to be applied first to
the payment of accrued interest, and the remaining balance to the payment of
principal.


3.     Events of Default.  This Note is subordinated in right of payment to all
obligations of Company to Silicon Valley Bank now existing or hereafter arising,
together with all costs of collecting such obligations (including attorneys’
fees), including, without limitation, all interest accruing after the
commencement by or against Company of any bankruptcy, reorganization or similar
proceeding, and all obligations in association with the Loan Documents (“Senior
Debt”) currently in the amount of $1,000,000 (one million dollars).
 
If any of the events of default specified in this Section shall occur, Holder
may, so long as such condition continues and within subordination rights,
declare the entire principal and unpaid accrued interest hereon immediately due
and payable, by notice in writing to the Company, this Note and any other
obligations of the Borrower to the Lender, shall become due immediately, without
demand or notice:
 
 
1

--------------------------------------------------------------------------------

 
 
a.    Default in the payment of the principal or unpaid accrued interest of this
Note when due and payable;
b.    Failure to issue Conversion Shares following a conversion hereunder; or
c.    Filing of bankruptcy proceedings involving the Company.


4.      Successors and Assigns: Assignment.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Holder.


5.      Governing Law.  This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California.  Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.
 
6.      Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the second business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to the Holder, then the last
known address on file with the Company.


 
If to the Company:
Location Based Technologies, Inc.
 
38 Discovery - 150
 
Irvine, CA 92618
 
Facsimile Number:  (714) 200-0287
 
E-mail:  desiree@pocketfinder.com
   
If to Lender:
Mr. Gregory S. Haugen



or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties


7.      Heading; References.  The headings have been inserted for convenience
only and are not to be considered when construing the provisions of this
Agreement.


8.      Entire Agreement.  This Agreement constitutes the entire understanding
between the parties hereto in respect of the terms of this Note by the Holder
and by the Company, superseding all negotiations, prior discussions, prior
written, implied and oral agreements, preliminary agreements and understandings
with Company or any of its officers, employees or agents.

 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has executed this Promissory Note as of the
date first set forth above.
 


Borrower:




LOCATION BASED TECHNOLOGIES, INC.





By:     By:       David M. Morse     Joseph F. Scalisi  
 
CEO & Chairman     CDO & Co-President               Date:  March 24, 2011  
Date:  March 24, 2011  


 
Lender:






By: ______________________________________


Printed Name: Greggory S. Haugen


Date: March 24, 2011
 
 
3